Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to communication as filed on 8/31/2022.
This action is made Final.

	Claims 1 – 20 are pending in the case. Claims 1 and 11 are independent claims. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/22/2022 and 4/21/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parikh (USPUB 20200034940 A1) in view of Wang (USPAT 5848426).

Claim 1:
Parikh teaches A system for document transformation, comprising: 2a database of documents (0025: “The storage devices in document integration system…store various real-estate property transaction documents (e.g., forms and templates)”); and 3a compliance server comprising memory and a processor (0015: “the system…includes one or more client devices…the client device… comprises… multi-processor system”; 0023: “a server system…includes…storage devices”); wherein the computer 4processor is configured to perform the following: 5receive an address from a user (0034 and 0037: “Real-estate property type determination module…receives an address or identifier of a given real-estate property associated with a real-estate property transaction… template population module…receives an address of a property and searches an MLS database to identify a lot number and HOA fees associated with the property at the address”); 6generate a set of documents for a transaction based on the address, wherein 7each document comprises one or more data fields and an identifier for each of the data 8fields (0034-37: “Real-estate property type determination module…receives an address or identifier of a given real-estate property associated with a real-estate property transaction…Real-estate property type determination module…communicates the determined one or more attributes to the template selection module…to retrieve the one or more templates associated with the real-estate property attributes…Template population module…obtains a set of information specific to the user requesting a particular set of documents for a given real-estate property transaction and populates the templates retrieved by the template selection module…using the obtained information. For example, template population module…receives an address of a property and searches an MLS database to identify a lot number and HOA fees associated with the property at the address. Template population module…may also retrieve the current owner of the property at the address from the MLS database. In this way, the user need only provide the address of the property associated with a selected real-estate property transaction and template population module…automatically retrieves a set of information associated with that address to populate templates and forms. This avoids the user having to provide additional input and possibly inputting wrong information which further avoids mistakes being included in real-estate property transaction documents. Template population module…identifies fields in the templates and matches the fields with the obtained information to automatically populate the fields); 9assign a transaction number to the set of documents (0034-35: “Real-estate property type determination module…receives an address or identifier of a given real-estate property associated with a real-estate property transaction…Real-estate property transaction template association module…identifies a set of templates corresponding to a given real-estate property transaction. For example, real-estate property transaction template association module…stores a database that associates different real-estate property transactions with one or more templates”); 10receive data values from the user for population of at least a portion of the 11data fields in one of the documents in the set (0037: “Template population module…identifies fields in the templates and matches the fields with the obtained information to automatically populate the fields. For example, template population module…determines that a “property address” field corresponds to a property address in the obtained information. Accordingly, template population module…inputs the obtained property address into the “property address” field(s) presented in the retrieved templates”); 12store the data values and the identifier for the data field in which each data 13value is populated with the transaction number (0038: “After all of the fields in the template are populated (e.g., by a combination of manual user input and automatic population), template population module…identifies the forms associated with the template identifiers. Template population module…adds the information provided for each field in the template into the appropriate and associated location on the form to generate and create the form(s) associated with the populated templates. Template population module…stores…the populated form(s); 0042: template selection module…retrieves from a database a list of template identifiers that are associated with the specified real-estate property transaction and the real-estate property attributes. Using the template identifiers, template selection module…retrieves the corresponding templates from storage... In some implementations, the computing system presents to the user at client device…a list of the available fields of each template in field identifier region”); and 14populate remaining documents in the set, comprising: 15identify one of the identifiers for one of the data fields in one or more of the 16remaining documents; 17determine for one of the data fields in one of the remaining documents, the 18data value associated with the data field based on the identifier and the transaction number; 19and 20populate the data fields in the remaining documents with the determined data 21value (0037: “In this way, the user need only provide the address of the property associated with a selected real-estate property transaction and template population module…automatically retrieves a set of information associated with that address to populate templates and forms. This avoids the user having to provide additional input and possibly inputting wrong information which further avoids mistakes being included in real-estate property transaction documents. Template population module…identifies fields in the templates and matches the fields with the obtained information to automatically populate the fields. For example, template population module…determines that a “property address” field corresponds to a property address in the obtained information. Accordingly, template population module 250 inputs the obtained property address into the “property address” field(s) presented in the retrieved templates”).

Parikh, by itself, does not seem to completely teach an identifier comprising a string of one or more of numbers and letters.
The Examiner maintains that these features were previously well-known as taught by Wang.
Wang teaches an identifier comprising a string of one or more of numbers and letters (Col 10 ln 14-35: “The data file includes some or all of the data elements stored at step 60 with field identifiers which are effective to correlate individual data elements to particular data fields within the data file. This enables the presence and location in the data file of data elements of individual information categories to be identified…many forms of field identifiers may be used…including use of identifying numbers or letters”).
Parikh and Wang are analogous art because they are from the same problem-solving area, managing electronic forms.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Parikh and Wang before him or her, to combine the teachings of Parikh and Wang. The rationale for doing so would have been to obtain the benefit of effectively correlating individual data elements to particular data fields, as taught by Wang.
Therefore, it would have been obvious to combine Parikh and Wang to obtain the invention as specified in the instant claim(s).

Claim 2:
Parikh discloses associate field definitions with each data field comprising a description of the data value to be entered (0033).
Claim 3:
Parikh discloses generate a model for the transaction comprising the data field identifiers and the data values (0038: “template population module…outputs (e.g., by way of a preview)…the populated form(s) to a user at a client device”; 0045: “a user can select the generate preview option…(FIG. 6) and in response the computing system presents the form(s) to the user that have been populated”).

Claim 4:
Parikh discloses the documents in the set are each delivered via a web page or an application (0018: “Once the real-estate property transaction document form is automatically completed, server system…may transmit the completed form to the user at client device…(e.g., by email, instant message, stored folder or any other means); 0038: “Template population module…stores, outputs (e.g., by way of a preview), or emails the populated form(s) to a user at client device”).

Claim 5:
Parikh discloses check all documents required for the transaction are included in the set (0026: “the relationships between documents stored in document integration system…are updated by an operator as new markets, regulations or laws are implemented or promulgated. For example, a new law requires additional addendums to be added to purchase agreements in a given market (e.g., New York). Accordingly, an operator accesses document integration system…and adds a reference to the additional addendum for the New York market for a purchase agreement. If the form for the additional addendum has not been previously uploaded and does not have a corresponding template, the operator uploads the appropriate form and instructs the document integration system…to generate the template for the form. When a given user (e.g., a buyer or seller) selects a real-estate property transaction such as purchase and inputs the New York market, the system 108 may determine based on the information in document integration system…that a purchase agreement document is needed and the additional New York market addendum is needed. In response, the document integration system…automatically populates the purchase agreement in accordance with the New York market specific format and also retrieves the related New York market addendum and populate its fields with the data corresponding to the buyer and seller”).

Claim 6:
Parikh teaches check related data fields in the set of documents for semantically-consistent population (0057: “Using the information provided by the user in region…template population module…adds the data into the corresponding fields of the template(s). In some cases, multiple templates share the same fields (e.g., “property address”). In such cases, template population module…only presents one occurrence of the fields in region…for the user to provide the information. Template population module…automatically adds the information provided by the user for the field that appears in multiple templates to each template that has the field”).


Claim 7:
Parikh discloses check all documents in the set for compliance with regulatory requirements (0026: “the relationships between documents stored in document integration system…are updated by an operator as new markets, regulations or laws are implemented or promulgated. For example, a new law requires additional addendums to be added to purchase agreements in a given market (e.g., New York). Accordingly, an operator accesses document integration system…and adds a reference to the additional addendum for the New York market for a purchase agreement. If the form for the additional addendum has not been previously uploaded and does not have a corresponding template, the operator uploads the appropriate form and instructs the document integration system…to generate the template for the form. When a given user (e.g., a buyer or seller) selects a real-estate property transaction such as purchase and inputs the New York market, the system 108 may determine based on the information in document integration system…that a purchase agreement document is needed and the additional New York market addendum is needed. In response, the document integration system…automatically populates the purchase agreement in accordance with the New York market specific format and also retrieves the related New York market addendum and populate its fields with the data corresponding to the buyer and seller”).

Claim 9:
Parikh teaches review of the documents in the set during or after population for completeness, correctness and compliance with regulatory compliance (0016, 0018, 0026, 0057: Parikh discusses reviewing of values inputted into the form, determination of compliance with various state specific regulations, and completeness of the forms).


Claim 10:
Parikh teaches the review for completeness, correctness, and compliance are performed separately or simultaneously (0016, 0018, 0026, 0057).

Claim 11:
Parikh teaches a method for document transformation, comprising: receiving5receivingdfd an address from a user (0034 and 0037: “Real-estate property type determination module…receives an address or identifier of a given real-estate property associated with a real-estate property transaction… template population module…receives an address of a property and searches an MLS database to identify a lot number and HOA fees associated with the property at the address”); generating6geggg a set of documents for a transaction based on the address, wherein 7each document comprises one or more data fields and an identifier for each of the data 8fields (0034-37: “Real-estate property type determination module…receives an address or identifier of a given real-estate property associated with a real-estate property transaction…Real-estate property type determination module…communicates the determined one or more attributes to the template selection module…to retrieve the one or more templates associated with the real-estate property attributes…Template population module…obtains a set of information specific to the user requesting a particular set of documents for a given real-estate property transaction and populates the templates retrieved by the template selection module…using the obtained information. For example, template population module…receives an address of a property and searches an MLS database to identify a lot number and HOA fees associated with the property at the address. Template population module…may also retrieve the current owner of the property at the address from the MLS database. In this way, the user need only provide the address of the property associated with a selected real-estate property transaction and template population module…automatically retrieves a set of information associated with that address to populate templates and forms. This avoids the user having to provide additional input and possibly inputting wrong information which further avoids mistakes being included in real-estate property transaction documents. Template population module…identifies fields in the templates and matches the fields with the obtained information to automatically populate the fields); assigning 9assaasa transaction number to the set of documents (0034-35: “Real-estate property type determination module…receives an address or identifier of a given real-estate property associated with a real-estate property transaction…Real-estate property transaction template association module…identifies a set of templates corresponding to a given real-estate property transaction. For example, real-estate property transaction template association module…stores a database that associates different real-estate property transactions with one or more templates”); 10receiving data values from the user for population of at least a portion of the 11data fields in one of the documents in the set (0037: “Template population module…identifies fields in the templates and matches the fields with the obtained information to automatically populate the fields. For example, template population module…determines that a “property address” field corresponds to a property address in the obtained information. Accordingly, template population module…inputs the obtained property address into the “property address” field(s) presented in the retrieved templates”); 12storing the data values and the identifier for the data field in which each data 13value is populated with the transaction number (0038: “After all of the fields in the template are populated (e.g., by a combination of manual user input and automatic population), template population module…identifies the forms associated with the template identifiers. Template population module…adds the information provided for each field in the template into the appropriate and associated location on the form to generate and create the form(s) associated with the populated templates. Template population module…stores…the populated form(s); 0042: template selection module…retrieves from a database a list of template identifiers that are associated with the specified real-estate property transaction and the real-estate property attributes. Using the template identifiers, template selection module…retrieves the corresponding templates from storage... In some implementations, the computing system presents to the user at client device…a list of the available fields of each template in field identifier region”); and 14populating remaining documents in the set, comprising: 15identify one of the identifiers for one of the data fields in one or more of the 16remaining documents; 17determining for one of the data fields in one of the remaining documents, the 18data value associated with the data field based on the identifier and the transaction number; 19and 20populating the data fields in the remaining documents with the determined data 21value (0037: “In this way, the user need only provide the address of the property associated with a selected real-estate property transaction and template population module…automatically retrieves a set of information associated with that address to populate templates and forms. This avoids the user having to provide additional input and possibly inputting wrong information which further avoids mistakes being included in real-estate property transaction documents. Template population module…identifies fields in the templates and matches the fields with the obtained information to automatically populate the fields. For example, template population module…determines that a “property address” field corresponds to a property address in the obtained information. Accordingly, template population module 250 inputs the obtained property address into the “property address” field(s) presented in the retrieved templates”).

Parikh, by itself, does not seem to completely teach an identifier comprising a string of one or more of numbers and letters.
The Examiner maintains that these features were previously well-known as taught by Wang.
Wang teaches an identifier comprising a string of one or more of numbers and letters (Col 10 ln 14-35: “The data file includes some or all of the data elements stored at step 60 with field identifiers which are effective to correlate individual data elements to particular data fields within the data file. This enables the presence and location in the data file of data elements of individual information categories to be identified…many forms of field identifiers may be used…including use of identifying numbers or letters”).
Parikh and Wang are analogous art because they are from the same problem-solving area, managing electronic forms.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Parikh and Wang before him or her, to combine the teachings of Parikh and Wang. The rationale for doing so would have been to obtain the benefit of effectively correlating individual data elements to particular data fields, as taught by Wang.
Therefore, it would have been obvious to combine Parikh and Wang to obtain the invention as specified in the instant claim(s).

Claim 12:
Parikh discloses associate field definitions with each data field comprising a description of the data value to be entered (0033).

Claim 13:
Parikh discloses generate a model for the transaction comprising the data field identifiers and the data values (0038: “template population module…outputs (e.g., by way of a preview)…the populated form(s) to a user at a client device”; 0045: “a user can select the generate preview option…(FIG. 6) and in response the computing system presents the form(s) to the user that have been populated”).


Claim 14:
Parikh discloses the documents in the set are each delivered via a web page or an application (0018: “Once the real-estate property transaction document form is automatically completed, server system…may transmit the completed form to the user at client device…(e.g., by email, instant message, stored folder or any other means); 0038: “Template population module…stores, outputs (e.g., by way of a preview), or emails the populated form(s) to a user at client device”).

Claim 15:
Parikh discloses check all documents required for the transaction are included in the set (0026: “the relationships between documents stored in document integration system…are updated by an operator as new markets, regulations or laws are implemented or promulgated. For example, a new law requires additional addendums to be added to purchase agreements in a given market (e.g., New York). Accordingly, an operator accesses document integration system…and adds a reference to the additional addendum for the New York market for a purchase agreement. If the form for the additional addendum has not been previously uploaded and does not have a corresponding template, the operator uploads the appropriate form and instructs the document integration system…to generate the template for the form. When a given user (e.g., a buyer or seller) selects a real-estate property transaction such as purchase and inputs the New York market, the system 108 may determine based on the information in document integration system…that a purchase agreement document is needed and the additional New York market addendum is needed. In response, the document integration system…automatically populates the purchase agreement in accordance with the New York market specific format and also retrieves the related New York market addendum and populate its fields with the data corresponding to the buyer and seller”).

Claim 16:
Parikh teaches check related data fields in the set of documents for semantically-consistent population (0057: “Using the information provided by the user in region…template population module…adds the data into the corresponding fields of the template(s). In some cases, multiple templates share the same fields (e.g., “property address”). In such cases, template population module…only presents one occurrence of the fields in region…for the user to provide the information. Template population module…automatically adds the information provided by the user for the field that appears in multiple templates to each template that has the field”).

Claim 17:
Parikh discloses check all documents in the set for compliance with regulatory requirements (0026: “the relationships between documents stored in document integration system…are updated by an operator as new markets, regulations or laws are implemented or promulgated. For example, a new law requires additional addendums to be added to purchase agreements in a given market (e.g., New York). Accordingly, an operator accesses document integration system…and adds a reference to the additional addendum for the New York market for a purchase agreement. If the form for the additional addendum has not been previously uploaded and does not have a corresponding template, the operator uploads the appropriate form and instructs the document integration system…to generate the template for the form. When a given user (e.g., a buyer or seller) selects a real-estate property transaction such as purchase and inputs the New York market, the system 108 may determine based on the information in document integration system…that a purchase agreement document is needed and the additional New York market addendum is needed. In response, the document integration system…automatically populates the purchase agreement in accordance with the New York market specific format and also retrieves the related New York market addendum and populate its fields with the data corresponding to the buyer and seller”).

Claim 19:
Parikh teaches review of the documents in the set during or after population for completeness, correctness and compliance with regulatory compliance (0016, 0018, 0026, 0057: Parikh discusses reviewing of values inputted into the form, determination of compliance with various state specific regulations, and completeness of the forms).

Claim 20:
Parikh teaches the review for completeness, correctness, and compliance are performed separately or simultaneously (0016, 0018, 0026, 0057).






Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Parikh and Wang in view of Rakowicz (USPUB 20050177389 A1).

Claims 8 and 18:
Parikh in view of Wang teaches every feature of claims 1 and 11.
Parikh, by itself, does not seem to completely teach check for population of signature and date fields in the set of documents.
The Examiner maintains that these features were previously well-known as taught by Rakowicz.
Rakowicz teaches check for population of signature and date fields in the set of documents (Fig 5, 0039-40 and 0076).
Parikh and Rakowicz are analogous art because they are from the same problem-solving area, managing electronic real estate contracts.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Parikh and Rakowicz before him or her, to combine the teachings of Parikh and Rakowicz. The rationale for doing so would have been to obtain the benefit of ensuring a contract has been completed before finalizing.
Therefore, it would have been obvious to combine Parikh and Rakowicz to obtain the invention as specified in the instant claim(s).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on Monday-Thursday 10AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H ZUBERI/Primary Examiner, Art Unit 2177